DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
KR’505 (KR 2010-0120505): relates to a rubber composition for a first topping rubber 210 having a dielectric constant different from a second topping rubber 220 (abstract, FIG. 1) which specifically teaches away from “the electronic component is sandwiched between two rubber sheets made of the same rubber” as claimed.  FIG. 3 illustrates the electronic component provided between the second pad and the side wall but fails to suggest, teach, or motivate placing the electronic component specifically “at the tire-width direction outside surface of the second pad within a range from a position 40% of the reference distance until a position 50% of the reference distance from the tire-radial direction outside end of the second pad towards the inner side in the tire-radial direction” as claimed. 
Myatt (US 2011/0175778): relates to a tire having an electronic device wherein a wire antenna is offset radially on one side of the electronic device (FIG. 1-FIG. 8) which specifically teaches away from “the electronic component includes an RFID chip and an antenna extending straight from the RFID chip to both sides of the RFID chip, and a central axis of the antenna overlaps with the RFID chip” as claimed.  Myatt discloses “distance a” is 2-3 mm from the free edge 60 of the folded portion 24 ([0057]) which fails to render obvious placing the electronic component specifically “at the tire-width direction outside surface of the second pad within a range from a position 40% of the reference distance until a position 50% of the reference distance from the tire-radial direction outside end of the second pad towards the inner side in the tire-radial direction” as claimed.
Tamura (US 2017/0225524): Tamura fails to teach significant features of the claimed tire internal structure; such as, a reinforcement ply, a first pad, and a second pad and fails to render obvious placing the electronic component specifically “at the tire-width direction outside surface of the second pad within a range from a position 40% of the reference distance until a position 50% of the reference distance from the tire-radial direction outside end of the second pad towards the inner side in the tire-radial direction” as claimed.
WO’623 (WO 2018/104623): WO’623 fails to teaches significant features of the claimed tire; such as, a reinforcement ply, a first pad, and a second pad.  WO’623 teaches a run-flat tire comprising distance D1 must not be too high to reach the middle of the sidewall wherein the mechanical stresses of the sidewall are high and recites a suitable range of 30-40 mm.  However, WO’623 fails to suggest, teach, or motivate placing the electronic component specifically “at the tire-width direction outside surface of the second pad within a range from a position 40% of the reference distance until a position 50% of the reference distance from the tire-radial direction outside end of the second pad towards the inner side in the tire-radial direction” as claimed.  Moreover, the mechanical stresses experienced by the run-flat tire of WO’623 is significantly different from the mechanical stresses experienced by the primary reference’s tire Miyasaka, US 2016/0114633 which relates to a heavy duty tire having internal configuration that is significantly different than WO’623; accordingly, the distance D1 or relative relationship illustrated in WO’623 is not have been combinable with Miyasaka. 
Page 17, lines 18-20 of the original specification of the instant application filed 09/30/2019 and FIG.4 recites in detail, that “the strain energy index shows the lowest value when the distance index is in the range of 40% to 50%”. 
Upon careful, complete, and fair consideration, the prior art of record fails to render obvious a tire comprising a specific internal structure, a specific RFID chip and antenna arrangement sandwiched between two rubber sheets made of the same rubber and located in a specific location in the tire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/07/2022